Citation Nr: 1043180	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  07-15 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a low back disorder. 



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran had honorable active service from October 1978 to 
August 1981  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

To establish jurisdiction over the issue concerning the left knee 
disorder, the Board must first consider whether new and material 
evidence has been submitted to reopen the claim.  See 38 U.S.C.A. 
§§ 5108, 7104 (West 2002 & Supp. 2009).  The Board must proceed 
in this fashion regardless of the RO's actions.  See Barnett v. 
Brown, 83 F.3rd 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As 
discussed fully under the analysis section, new and material 
evidence has not been submitted to reopen the claim of 
entitlement to service connection for a left knee disorder.

The claim for service connection for a low back disorder will be 
addressed in the REMAND portion of the decision below.  


FINDINGS OF FACT

1.  The RO initially considered and denied the Veteran's claim 
for service connection for a left knee disorder in January 1993.  

2.  Most recently, in an unappealed rating decision dated in 
December 2002, the RO denied service connection for a left knee 
disorder.

3.  The additional evidence received since the December 2002 
rating decision, does not relate to an unestablished fact 
necessary to substantiate this claim or raise a reasonable 
possibility of substantiating this claim for service connection 
for a left knee disorder.


CONCLUSIONS OF LAW

1.  The December 2002 rating decision that denied service 
connection for a left knee disorder is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1100 (2010).

2.  New and material evidence has not been received sufficient to 
reopen the claim of entitlement to service connection for a left 
knee disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
The notification obligation in this case was accomplished by way 
of two letters from the RO to the Veteran dated in April 2006 and 
December 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The April 2006 letter also apprised him of the 
deficiencies in the evidence when his claim for a left knee 
disorder was previously considered in December 2002 by 
sufficiently explaining the bases of that prior denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  See also VA Gen. Couns. Mem., 
para. 2, 3 (June 14, 2006), wherein VA's Office of 
General Counsel issued informal guidance interpreting Kent as 
requiring the notice to specifically identify the kind of 
evidence that would overcome the prior deficiency rather than 
simply stating the evidence must relate to the stated basis of 
the prior denial.  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  Additionally, the 
Veteran and his representative have not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide the claim concerning the left knee, and 
have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to assist 
have been satisfied and will proceed to the merits of the 
Veteran's appeal.  

The record reflects that the original claim for service 
connection for a left knee disorder was denied in a January 1993 
rating decision on the basis that it was not incurred during or 
aggravated by his military service.  Thereafter, the Veteran 
sought to reopen his claim for a left knee disorder in April 
2002.  A December 2002 rating decision continued to deny the 
claim on the basis that there was still no evidence of a left 
knee disorder in service.  Upon his failure to timely file a 
Notice of Disagreement with this rating decision, the December 
2002 rating decision became final within the statutory time 
limit.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

If there is new and material evidence since that decision, the 
Board may reopen the claim.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.

When determining whether a claim should be reopened, the Board 
performs a two-step analysis.  The first step is to determine 
whether the evidence presented or secured since the last final 
disallowance of the claim is "new and material."  
See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 
(Fed. Cir. 1998).  According to VA regulation, "new" means 
existing evidence not previously submitted to agency decision 
makers.  "Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence cannot be cumulative or 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

Second, if VA determines the evidence is new and material, it may 
then proceed to evaluate the merits of the claim on the basis of 
all the evidence of record, but only after ensuring the duty to 
assist has been fulfilled.  See Winters v. West, 12 Vet. App. 
203, 206 (1999) (en banc) (discussing the analysis set forth in 
Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other 
grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. 
Cir. 2000).  This second step becomes applicable only when the 
preceding step is satisfied.  See Vargas-Gonzalez v. West, 
12 Vet. App. 321, 325 (1999).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a claim 
should be reopened and readjudicated on the merits.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996).

The newly presented evidence need not be probative of all the 
elements required to award the claim, but it must be probative as 
to each element that was a specified basis for the last 
disallowance.  Evans, at 284.  Similarly, in Hodge, 115 F.3d 
at 1363, the Federal Circuit Court held that evidence may be 
considered new and material if it contributes to a more complete 
picture of the circumstances surrounding the origin of a 
Veteran's injury or disability, even where it would not be enough 
to convince the Board to grant the claim.

In determining whether evidence is new and material, the 
credibility of the evidence in question is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  This presumption only 
applies when making a determination as to whether the evidence is 
new and material.  It does not apply when making a determination 
as to the ultimate credibility and weight of the evidence as it 
relates to the merits of the claim.  Essentially, the presumption 
of credibility "dissolves" once the claim is reopened and 
decided on the merits.  See, too, Duran v. Brown, 7 Vet. App. 216 
(1994) (indicating "Justus does not require the Secretary [of VA] 
to consider the patently incredible to be credible").

The July 2006 rating decision at issue in this appeal denied to 
reopen the Veteran's claim for service connection for the left 
knee disorder due to the fact he failed to submit new and 
material evidence.  As noted above, the Board must make this 
threshold preliminary determination, before proceeding further, 
because this initial determination affects the Board's 
jurisdiction to adjudicate the underlying claim on its merits on 
a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); Barnett, supra and VAOPGCPREC 05-92 (March 4, 1992).  
If the Board finds that no such evidence has been offered, that 
is where the analysis must end, and what the RO may have 
determined in this regard is irrelevant.  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).

Since the RO's final rating decision in December 2002 denying the 
claim for service connection for a left knee disorder, the 
Veteran has submitted additional VA treatment records from 
December 2002 to August 2003 and July 2006 to October 2008; 
private treatment records from Dr. T.M. dated June 1999 and 
November 2007; and, private treatment records from Dr. E.A. dated 
May to June 2010.  However, these additional VA and private 
treatment records only show the existence of and treatment for 
his left knee disorder, but importantly, without also attributing 
this condition to his military service.  It was known even when 
the RO initially considered and denied his claim in January 1993 
that he suffers from a left knee disorder because the basis for 
his denial was not lack of a current diagnosis.  
And the deficiency in his claim, both then and still now, was and 
is that there is no medical nexus evidence etiologically linking 
his left knee disorder to his military service.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  See, 
too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).  

So merely submitting additional, more recent, records of 
treatment from VA or a private physician, for his left knee 
disorder does not tend to suggest this condition dates back to 
his military service or is related to his military service.  So 
even if new, in the sense that these additional records did not 
exist at the time of the prior adjudications of the claim, and 
therefore could not have been considered in those prior 
adjudications, they nevertheless are not material because they do 
not suggest the required linkage to the Veteran's military 
service.  See Hickson v. West, 11 Vet. App. 374, 378 (1998).  
See, too, Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) 
(medical records describing Veteran's current condition are not 
material to issue of service connection and are not sufficient to 
reopen a claim for service connection based on new and material 
evidence).

Additionally, concerning statements submitted in support of his 
claim for service connection, including in his BVA hearing 
testimony, the Veteran merely reiterated arguments that he made 
when filing his earlier attempts- to the same effect that 
he claims he injured his knee while stationed onboard the USS 
Coral Sea.  Therefore, even the Veteran's own supporting 
statements are not new evidence.  In Moray v. Brown, 5 Vet. App. 
211 (1993), the Court noted that lay persons are not competent to 
offer medical opinions or diagnoses and that such evidence does 
not provide a basis on which to reopen a claim for 
service connection.  Indeed, in Routen v. Brown, 10 Vet. App. 
183, 186, (1997), the Court specifically noted that "[l]ay 
assertions of medical causation cannot suffice to reopen a claim 
under 38 U.S.C.A. § 5108."  So even if the Veteran's statements 
were new, which again it is not, it still is not material.

Therefore, the Board must deny this most recent petition to 
reopen the claim.  In the absence of new and material evidence, 
the benefit of the doubt rule does not apply.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been submitted, the request 
to reopen the claim of service connection for a left knee 
disorder is denied.


REMAND

With respect to the Veteran's claim of entitlement to service 
connection for a back disorder, he claims he was onboard the USS 
Coral Sea when gear he had on a hoist fell and hit him, causing 
him to injure his back.  

Further, the claims file reflects that the Veteran was scheduled 
for three separate VA compensation examinations in April and May 
2006 and again in May 2008.  However, he failed to appear to all 
three VA compensation examinations.  By way of explanation for 
his failure to appear at the examinations, the Veteran stated as 
his July 2010 BVA hearing that he did not receive notice of these 
examinations given the fact he lived at several different 
locations.  The Veteran also stated that he notified his 
representative concerning his different addresses but the RO 
never received the information for some reason.  

Accordingly, as good cause has been shown for the Veteran's 
failure to appear for the VA examinations, the Board will herein 
make arrangements to reschedule one final examination.  Moreover, 
since the disorder claimed is one concerning the Veteran's back 
is certainly a disorder capable of lay observation, and the 
Veteran claims he has suffered from back problems since service 
and noted in a 1981 STR, an examination is required to determine 
the nature and etiology of any current disorder.   

The Board also observes that since the issuance of the most 
recent Supplemental Statement of the Case in December 2008, 
additional evidence in the form of private medical treatment 
records has been added to the file which pertains to the 
Veteran's service connection claim for a back disorder.  Although 
this evidence was accompanied by a waiver, since additional 
evidentiary development is being undertaken, this evidence will 
be considered upon readjudication of the claim by the RO, 
following the completion of the development requested herein.  
The RO must also ensure all available private treatment records 
are obtained.  

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Accordingly, this case is 
REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to 
identify all sources of treatment or 
evaluation he has received for his back 
since service and to provide any releases 
necessary for the VA to secure private 
medical records of such treatment or 
evaluation.  The RO/AMC should then obtain 
and associate with the claims file any 
treatment records identified by the 
Veteran, to include all VA treatment 
records, not already associated with the 
claims file.  

2.  After obtaining any outstanding medical 
treatment records, the Veteran should be 
afforded an examination of his lumbar spine 
to ascertain the nature and etiology of any 
disorders which may be present.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly service treatment records, and 
offer comments and an opinion, as to 
whether any current back disorder is 
causally or etiologically related to 
symptomatology shown in service treatment 
records, or is consistent with the injury 
the Veteran describes as having occurred 
during service.  

In considering this claimed lengthy history 
of this condition, since the first in-
service complaint of back pain in 1981, the 
VA examiner should note that, in Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006), the Court addressed lay evidence as 
potentially competent to support the 
presence of a disability, during service 
and since, even where not corroborated by 
contemporaneous medical evidence.  However, 
the Board will ultimately have to decide 
whether the Veteran's lay testimony 
concerning this purported lengthy history 
of his back disorder, even if competent, is 
also credible to ultimately have probative 
value.  See Rucker v. Brown, 10 Vet. App. 
67 (1997) and Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (distinguishing between 
competency ("a legal concept determining 
whether testimony may be heard and 
considered") and credibility ("a factual 
determination going to the probative value 
of the evidence to be made after the 
evidence has been admitted")).

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.

Since it is important "that each disability 
be viewed in relation to its history[,]" 38 
C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If any benefit sought is not granted, the Veteran and 
his representative should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


